Case 7:20-mj-01896 Document 1 Filed on 09/18/20 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

States District Gaunt
BENS:
D

SEP 18 2999

 

Dewid J. Bradley; Clark

 

United States of America )
Ricardo DE LAROSA CaseNo, AA- TO- LE96- AA
YOB: 1976 Citizenship: United States ) ‘
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of September 18, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2422(b) knowingly enticing a minor using a computer
18 U.S.C. § 1470 knowingly transferring obscene material to a minor by computer

This criminal complaint is based on these facts:
On September 18, 2020, Ricardo DE LA ROSA was arrested after investigators interviewed DE LA ROSA at his residence
of 617 S. Glasscock Blvd, Alton, TX. DE LA ROSA admitted to enticing minors and transfering obscene material to
minors using a device connected to the internet.

SEE ATTACHMENT "A"

V¥ Continued on the attached sheet.

/s/ Alberto Rosa

Complainant’s signature

Complaint authorized by: AUSA M. Alexis Garcia

Alberto Rosa , HSI Special Agent

Submitted by reliable electronic means, sworn to Printed name and title

and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

Date: 9/18/2020 6:49 p.m. L.cE Z Da

Judge 's signature e

City and state: McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby
Printed name and title
 

Case 7:20-mj-01896 Document 1 Filed on 09/18/20 in TXSD Page 2 of 2

Attachment “A”

On October 3, 2019, Homeland Security Investigations (HSI) Special
Agents (SAs) received a request for assistance from La Joya, Texas
Independent School District (ISD) Police Department (LJ ISD PD).
Concerned LJ ISD staff members reported to LJ ISD PD that they had
observed two minors with an adult male during a school football game.
The adult male was later identified as Ricardo DE LA ROSA, and he was
confirmed not to be related to the minors.

HS! SAs obtained one of the minor's phone and observed images of the
adult male, matching DE LA ROSA’s description, kissing one of the minors
on the lips. HSI SAs observed several screenshots of DE LA ROSA
displaying his genitalia while on Facetime (live video chat using Apple
devices) with the minors (the minors’ faces also appeared on the
screenshots). HSI SAs also observed several chat messages between the
minors and DE LA ROSA, in which DE LA ROSA stated to a minor “I love
you.”

On September 18, 2020, HSI Special Agents conducted a “knock and talk”
on 617 S. Glasscock Blvd, Alton, TX, DE LA ROSA’s residence. HS!
Special Agents encountered and subsequently interviewed DE LA ROSA.
HSI Special Agents read DE LA ROSA his statement of rights, which DE
LA ROSA waived in writing and elected to speak to the agents. DE LA
ROSA admitted during an interview to contacting two minors and exposing
his genitalia using social media. DE LA ROSA admitted to having sexual
contact with one minor. DE LA ROSA admitted to buying a ring for one of

' the minors.

The facts were presented to an Assistant United States Attorney and
prosecution was accepted for violations of 18 USC 2422(b), enticement of
a minor and 18 USC 1470, transferring obscene material to a minor.
